COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ADELINA ALVAREZ,                               §
                                                                No. 08-09-00161-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                                 205th District Court
 FORT HANCOCK WATER CONTROL                     §
 AND IMPROVEMENT DISTRICT OF                                 of Hudspeth County, Texas
 HUDSPETH COUNTY, TEXAS,                        §
                                                                   (TC# 3906-205)
                   Appellee.                    §

                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to a settlement

agreement. The motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1).

Costs of the appeal are assessed against Appellant. See TEX . R. APP. P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
March 30, 2011

Before Chew, C.J., McClure, and Rivera, JJ.